                   C a s e 1:1:20-cv-04447-PAE
                   Case       2 0- c v- 0 4 4 4 7- P A E DDocument
                                                           o c u m e nt 339
                                                                          8 Fil e d 002/05/21
                                                                             Filed    2/ 0 5/ 2 1 PPage
                                                                                                    a g e 11 ofof 11




     U NI T E D S T A T E S DI S T RI C T C O U R T
     S O U T H E R N DI S T RI C T O F N E W Y O R K

      S U N MI L E E,

                                             Pl ai ntiff ,
                                                                            C as e N o.: 1 - 2 0-c v - 0 4 4 4 7 ( P A E)
                -a g ai nst -
                                                                            P ROP OSE D O R DE R F O R
      G E N E SI S C R E DI T M A N A G E M E N T, L L C                    WI T H D R A W A L O F A T T O R N E Y
      a n d E X P E RI A N I N F O R M A TI O N
      S O L U TI O N S, I N C.,

                                             D ef e n d a nts .




                I, Br ett D. S h er m a n, S D N Y B ar n u m b er 4 9 1 7, h a vi n g e nt er e d a n a p p e ar a n c e o n b e h alf of

     Pl ai ntiff i n t h e a b o v e-r ef er e n c e d c as e, h er e b y s u b mit t his pr o p os e d or d er t o wit h dr a w m y

     a p p e ar a n c e b e c a us e, as of t h e cl os e of b usi n ess o n F e br u ar y 5, 2 0 2 1, I will n o l o n g er b e e m pl o y e d

     b y t h e L a w Offi c e of A d a m G. Si n g er, P L L C. I f urt h er r e q u est t h at I n o l o n g er r e c ei v e E C F

     n otifi c ati o ns ( or n otifi c ati o ns of a n y ki n d) c o n c er ni n g t h e a cti o n.

                Pl e as e f urt h er n ot e t h at A d a m G. Si n g er of t h e L a w Offi c e of A d a m G. Si n g er, P L L C s h all

     c o nti n u e t o r e pr es e nt Pl ai ntiff i n t h e a cti o n.


     D at e d: F e br u ar y 5, 2 0 2 1                                          L   A W   O   F FI C E O F   A   D A M   G. S I   N G E R, P   LL C

                                                                                 /s/ Br ett D. S h er m a n
                                                                                 Br ett D. S h er m a n , Es q.
                                                                                 B ar N o. 4 9 1 7
                                                                                 O n e Gr a n d C e ntr al Pl a c e
                                                                                 6 0 E ast 4 2 n d Str e et, S uit e 4 6 0 0
                                                                                 N e w Y or k , N Y 1 0 1 6 5
                                                                                 Att or n e ys f or Pl ai ntiff K ar e n M ari e K ozl o ws ki
     Gr a nt e d. S O O R D E R E D.

     PaJA.�
___________________________________
  _________________________________
       PPAUL
           A U L A.A. ENGELMAYER
                       E N GEL M A YER
       UUnited
          nit e d StStates
                     at es Distri ct J Judge
                           District    u d ge
         2/ 5/ 2 0 2 1
